DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-14 , 16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Tan (US 20090067675 A1).
Claim 1. Tan teaches a method for predicting a location of a target vehicle, the method comprising:
receiving, by a processor, trajectory information for the target vehicle
([0033] radar-guided vision system…processors 22
[0034] In module 48, the moving trajectory of the tracked vehicle and its appearance change are integrated with the aid of a vehicle characterization data store 50 used for characterizing the vehicle's moving pattern, i.e., to predict the lane change intention.); 
determining, by the processor, a trajectory feature based on the trajectory information
([0037] The first step in lane boundary detection is to extract features from the image 66 that are possibly lane boundaries.);
determining, by the processor, a lane feature of a lane within a threshold vicinity of the target vehicle
([0037] The first step in lane boundary detection is to extract features from the image 66 that are possibly lane boundaries. Referring now to FIG. 4B and the accompanying flow chart of FIG. 5, at step 78, the Laplacian (second derivative) of the input image 66 is calculated and then multiple thresholds are applied to horizontal gradients to generate tri-value outputs.); 
determining, by the processor, a probability associated with the lane based on the trajectory feature and the lane feature
([0038] If the predetermined threshold is not exceeded, then the hypothesis is most likely to correspond to non-lane-boundary features and is to be rejected at step 92. Steps 78-90 are repeated with another input image. At step 94, a hypothesis whose fitness is equal to or exceeds the threshold is accepted as genuine lane boundary, which is then used to initialize the lane tracking process.); 
identifying, by the processor, the lane based on the probability
([0039] Once an estimate of the lane boundary position is obtained, the lane boundary position is tracked from frame to frame.); 
and predicting, by the processor, a location of the target vehicle in an upcoming time period based on the lane feature and the trajectory feature
([0039]-[0040] Lane tracking is performed using two Kalman filters. The first filter predicts the position of the vehicle from estimates in the previous frame...The operation of the Intraframe-Kalman filter is depicted in the flow chart of FIG. 6. From an initial estimate of the vehicles position, at step 98, the positions of the lane markers at a given distance ahead in the direction of motion of the vehicle in the current frame are predicted.).

Claim 2. Tan teaches method of claim 1, wherein the determining of the trajectory feature includes: encoding the position histories into a first vector; encoding velocity histories into a second vector; and concatenating the first vector and the second vector
([0039] The position of the lane boundary estimated in the initialization phase along with velocity of the host vehicle and the rate of turning are used to initialize the lane tracker algorithm. Lane tracking is performed using two Kalman filters. The first filter predicts the position of the vehicle from estimates in the previous frame. This filter is called the Intraframe-Kalman filter as it conducts a prediction between frames. [0058] Vehicle characterization (i.e., lane change intentions) depends on the measurement of trajectory of position offsets of the target vehicle from the lane center. To determine the offset, two data points need to be calculated: the center position of the target vehicle and the center position of the lane
[0048]Concatenating the histograms from all the sub-regions gives the final HOG feature vector as illustrated in FIGS. 8A and 8B, wherein FIG. 8A shows a chosen sub-region (image patch) 116 for a target vehicle, and FIG. 8B is the resulting HOG for the sub-region 116. The HOG is then extended by incorporating spatial locality.).

Claim 3. Tan teaches the method of claim 2, wherein the determining of the trajectory feature includes: encoding the position histories into a first vector; encoding velocity histories into a second vector; and concatenating the first vector and the second vector
([0048]Concatenating the histograms from all the sub-regions gives the final HOG feature vector as illustrated in FIGS. 8A and 8B, wherein FIG. 8A shows a chosen sub-region (image patch) 116 for a target vehicle, and FIG. 8B is the resulting HOG for the sub-region 116. The HOG is then extended by incorporating spatial locality.). 

Claim 4. Tan teaches the method of claim 1, wherein the lane is identified based on a set of ordered points sampled from a center of the lane, wherein the set of ordered points is provided by a local map
 ([0009] using a camera projection matrix to map the target vehicle from the radar data to image coordinates; [0054] After detecting lane boundaries and detecting and tracking a target vehicle, motion cue can be used to classify the lane change intentions of the target vehicle. In motion cue, lane change intentions are deduced from vehicle motion trajectory relative to the center of a lane. More specifically, when the target vehicles intends to change lanes, its relative distance from the lane center tends to follow specific patterns or trends as illustrated in FIGS. 9A and 9B.).

Claim  6. Tan teaches the method of claim 1, wherein the determining of the lane feature includes invoking a neural network for extracting one or more features of the lane and storing the one or more features in a vector
([0051][0057] e.g. SVM type of classifier over traditional neural networks).

Claim 8. Tan teaches the method of claim 1, wherein the determining the probability associated with the lane includes determining a probability that the target vehicle will enter the lane
([0034] In module 48, the moving trajectory of the tracked vehicle and its appearance change are integrated with the aid of a vehicle characterization data store 50 used for characterizing the vehicle's moving pattern, i.e., to predict the lane change intention. The results from the characterization module are used by other intelligent vehicle sub-systems, such as ACC 52 or FCW 54.).

Claim 9. Tan teaches the method of claim 1 further comprising:
receiving, by the processor, a second trajectory information for a second vehicle; determining, by the processor, a second trajectory feature based on the second trajectory information; and determining, by the processor, an interaction feature based on the trajectory feature and the second trajectory feature wherein the predicting, by the processor, of the location of the target vehicle is based on the lane feature, the trajectory feature, and the interaction feature
([0054] After detecting lane boundaries and detecting and tracking a target vehicle, motion cue can be used to classify the lane change intentions of the target vehicle. In motion cue, lane change intentions are deduced from vehicle motion trajectory relative to the center of a lane. More specifically, when the target vehicles intends to change lanes, its relative distance from the lane center tends to follow specific patterns or trends as illustrated in FIGS. 9A and 9B. FIG. 9A shows plots of vehicle motion trajectories when a target vehicle stays in the lane (scaled up to show small variations)).

Claim 10. Tan teaches the method of claim 1 further comprising: determining, by the processor, a second lane feature of a second lane within the threshold vicinity of the target vehicle; and determining, by the processor, a second probability associated with the second 10 lane based on the trajectory feature and the second lane feature, wherein the predicting includes predicting a second location of the target vehicle in the upcoming time period based on the second lane feature, and the trajectory feature 
([0054] More specifically, when the target vehicles intends to change lanes, its relative distance from the lane center tends to follow specific patterns or trends as illustrated in FIGS. 9A and 9B. FIG. 9A shows plots of vehicle motion trajectories when a target vehicle stays in the lane (scaled up to show small variations). FIG. 9B shows plots of vehicle motion trajectories when the target vehicle changes lanes to the right lane 126 (tilting upward) and the left lane 128 (tilting downward).).

Claim 11. Tan teaches a system for predicting a location of a target vehicle, the system comprising: 
 a processor; and a memory, wherein the memory stores instructions that, when executed
(([0033] radar-guided vision system…processors 22...a computer-readable medium 29), cause the processor to: 
receive trajectory information for the target vehicle
(0034] In module 48, the moving trajectory of the tracked vehicle and its appearance change are integrated with the aid of a vehicle characterization data store 50 used for characterizing the vehicle's moving pattern, i.e., to predict the lane change intention.); 
determine a trajectory feature based on the trajectory information; 
determine a lane feature of a lane within a threshold vicinity of the target vehicle
([0037] The first step in lane boundary detection is to extract features from the image 66 that are possibly lane boundaries. Referring now to FIG. 4B and the accompanying flow chart of FIG. 5, at step 78, the Laplacian (second derivative) of the input image 66 is calculated and then multiple thresholds are applied to horizontal gradients to generate tri-value outputs.); 
determine a probability associated with the lane based on the trajectory feature and the lane feature
([0038] If the predetermined threshold is not exceeded, then the hypothesis is most likely to correspond to non-lane-boundary features and is to be rejected at step 92. Steps 78-90 are repeated with another input image. At step 94, a hypothesis whose fitness is equal to or exceeds the threshold is accepted as genuine lane boundary, which is then used to initialize the lane tracking process.); 
identify the lane based on the probability
([0039] Once an estimate of the lane boundary position is obtained, the lane boundary position is tracked from frame to frame.); 
and predict a location of the target vehicle in an upcoming time period based on the lane feature and the trajectory feature
([0039]-[0040] Lane tracking is performed using two Kalman filters. The first filter predicts the position of the vehicle from estimates in the previous frame...The operation of the Intraframe-Kalman filter is depicted in the flow chart of FIG. 6. From an initial estimate of the vehicles position, at step 98, the positions of the lane markers at a given distance ahead in the direction of motion of the vehicle in the current frame are predicted.). 

Claim 12. Tan teaches the system of claim 11, wherein the trajectory information includes position histories and velocity histories of the target vehicle
([0039] The position of the lane boundary estimated in the initialization phase along with velocity of the host vehicle and the rate of turning are used to initialize the lane tracker algorithm. Lane tracking is performed using two Kalman filters. The first filter predicts the position of the vehicle from estimates in the previous frame. This filter is called the Intraframe-Kalman filter as it conducts a prediction between frames. [0058] Vehicle characterization (i.e., lane change intentions) depends on the measurement of trajectory of position offsets of the target vehicle from the lane center. To determine the offset, two data points need to be calculated: the center position of the target vehicle and the center position of the lane
[0048]Concatenating the histograms from all the sub-regions gives the final HOG feature vector as illustrated in FIGS. 8A and 8B, wherein FIG. 8A shows a chosen sub-region (image patch) 116 for a target vehicle, and FIG. 8B is the resulting HOG for the sub-region 116. The HOG is then extended by incorporating spatial locality.).

Claim 13. Tan teaches the system of claim 12, wherein the instructions that cause the processor to determine the trajectory feature include instructions that cause the processor to: encode the position histories into a first vector; encode velocity histories into a second vector; and concatenate the first vector and the second vector
([0048]Concatenating the histograms from all the sub-regions gives the final HOG feature vector as illustrated in FIGS. 8A and 8B, wherein FIG. 8A shows a chosen sub-region (image patch) 116 for a target vehicle, and FIG. 8B is the resulting HOG for the sub-region 116. The HOG is then extended by incorporating spatial locality.).

Claim 14. Tan teaches the system of claim 11, wherein the lane is identified based on a set of ordered points sampled from a center of the lane, wherein the set of ordered points is provided by a local map
([0009] using a camera projection matrix to map the target vehicle from the radar data to image coordinates; [0054] After detecting lane boundaries and detecting and tracking a target vehicle, motion cue can be used to classify the lane change intentions of the target vehicle. In motion cue, lane change intentions are deduced from vehicle motion trajectory relative to the center of a lane. More specifically, when the target vehicles intends to change lanes, its relative distance from the lane center tends to follow specific patterns or trends as illustrated in FIGS. 9A and 9B.).

Claim 16. Tan teaches the system of claim 11, wherein the instructions that cause the processor to determine the lane feature include instructions that cause the processor to invoke a neural network for extracting one or more features of the lane and store the one or more features in a vector
([0051][0057] e.g. SVM type of classifier over traditional neural networks).
Claim 18. Tan teaches the system of claim 11, wherein the instructions that cause the processor to determine the probability associated with the lane include instructions that cause the processor to determine a probability that the target vehicle will enter the lane
([0034] In module 48, the moving trajectory of the tracked vehicle and its appearance change are integrated with the aid of a vehicle characterization data store 50 used for characterizing the vehicle's moving pattern, i.e., to predict the lane change intention. The results from the characterization module are used by other intelligent vehicle sub-systems, such as ACC 52 or FCW 54.).

Claim 19. Tan teaches the system of claim 11, wherein the instructions further cause the processor to: receive a second trajectory information for a second vehicle; determine a second trajectory feature based on the second trajectory information; and determine an interaction feature based on the trajectory feature and the second trajectory feature, wherein the predicting of the location of the target vehicle is based on the lane feature, the trajectory feature, and the interaction feature
([0054] After detecting lane boundaries and detecting and tracking a target vehicle, motion cue can be used to classify the lane change intentions of the target vehicle. In motion cue, lane change intentions are deduced from vehicle motion trajectory relative to the center of a lane. More specifically, when the target vehicles intends to change lanes, its relative distance from the lane center tends to follow specific patterns or trends as illustrated in FIGS. 9A and 9B. FIG. 9A shows plots of vehicle motion trajectories when a target vehicle stays in the lane (scaled up to show small variations)).

Claim 20. Tan teaches the system of claim 11, wherein the instructions further cause the processor to: determine a second lane feature of a second lane within the threshold vicinity of the target vehicle; and determine a second probability associated with the second lane based on the trajectory feature and the second lane feature, wherein the predicting includes predicting a second location of the target vehicle in the upcoming time period based on the second lane feature, and the trajectory feature
([0054] More specifically, when the target vehicles intends to change lanes, its relative distance from the lane center tends to follow specific patterns or trends as illustrated in FIGS. 9A and 9B. FIG. 9A shows plots of vehicle motion trajectories when a target vehicle stays in the lane (scaled up to show small variations). FIG. 9B shows plots of vehicle motion trajectories when the target vehicle changes lanes to the right lane 126 (tilting upward) and the left lane 128 (tilting downward).). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Yang (US 20180189578 A1).
Claim 5. Tan teaches the method of claim 1, and discloses the use of thresholds but does not specifically disclose wherein the threshold vicinity includes a threshold radius from the target vehicle
However([0139] The HD map system 110 selects the points within the threshold depth 1320 as the subset of points corresponding to the traffic sign. In this illustration the threshold depth 1320 is represented as a plane in the 3D map 1300; however, in other embodiments, the threshold depth 1320 may be defined using the radius from the sensor 1310, such as a camera.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the threshold vicinity includes a threshold radius from the target vehicle as taught by Yang within the system of Tan for the purpose of limiting the range of prediction to a particular area of the target vehicle.

Claim 15. The system of claim 11, and discloses the use of thresholds but does not specifically disclose wherein the threshold vicinity includes a threshold radius from the target vehicle
([0139] The HD map system 110 selects the points within the threshold depth 1320 as the subset of points corresponding to the traffic sign. In this illustration the threshold depth 1320 is represented as a plane in the 3D map 1300; however, in other embodiments, the threshold depth 1320 may be defined using the radius from the sensor 1310, such as a camera.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the threshold vicinity includes a threshold radius from the target vehicle as taught by Yang within the system of Tan for the purpose of limiting the range of prediction to a particular area of the target vehicle.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Julian (US 20170200061 A1).
Claim 7. Tan teaches the method of claim 1, and further discloses the use of a neural network but does not specifically disclose wherein the extracting of the one or more features of the lane is via a convolutional neural network.
However, Julian teaches the use of convolutional neural network
([0102] In the previous example, the image may be divided into overlapping subsections. In one configuration, the initial inference engine used on the first 8 sections may be a convolutional neural network.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use convolutional neural network as taught by Julian within the system of Tan for the purpose of using an alternative method of iterative processing in order to detect the movement of an object.
 Claim 17. Tan teaches the system of claim 11, but does not specifically disclose wherein the extracting of the one or more features of the lane is via a convolutional neural network
However, Julian teaches the use of convolutional neural network
 ([0102] In the previous example, the image may be divided into overlapping subsections. In one configuration, the initial inference engine used on the first 8 sections may be a convolutional neural network.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use convolutional neural network as taught by Julian within the system of Tan for the purpose of using an alternative method of iterative processing in order to detect the movement of an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689